



Exhibit 10.1
CODEXIS, INC.
CHANGE OF CONTROL SEVERANCE AGREEMENT
This Change of Control Severance Agreement (the “Agreement”) is made and entered
into by and between [__________] (the “Executive”) and Codexis, Inc., a Delaware
corporation (the “Company”), effective as of the latest date set forth by the
signatures of the parties hereto below (the “Effective Date”).
R E C I T A L S
A.It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration as well as the possibility of an involuntary termination or
reduction in responsibility can be a distraction to Executive and can cause
Executive to consider alternative employment opportunities. The Board has
determined that it is in the best interests of the Company and its stockholders
to assure that the Company will have the continued dedication and objectivity of
Executive, notwithstanding the possibility, threat or occurrence of such an
event.
B.The Board believes that it is in the best interests of the Company and its
stockholders to provide Executive with an incentive to continue Executive’s
employment and to motivate Executive to maximize the value of the Company upon a
Change of Control (as defined below) for the benefit of its stockholders.
C.The Board believes that it is imperative to provide Executive with severance
benefits upon certain terminations of Executive’s service to the Company that
provide Executive with enhanced financial security and provides incentive and
encouragement to Executive to remain with the Company notwithstanding the
possibility of such an event.
D.     Certain capitalized terms used in the Agreement are defined in Section 9
below.
The parties hereto agree as follows:
1.Term of Agreement. This Agreement shall become effective as of the Effective
Date and terminate upon the date that all obligations of the parties hereto with
respect to this Agreement have been satisfied.
2.At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and shall continue to be “at-will,” as defined under applicable
law. If Executive’s employment terminates for any reason, Executive shall not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement.
3.Covered Termination Not in Connection with a Change of Control. Except as
otherwise provided under Section 6, if Executive experiences a Covered
Termination other than


-1-    
US-DOCS\71588267.1

--------------------------------------------------------------------------------





during the twelve (12) month period commencing upon a Change of Control, and if
Executive, within sixty (60) days following the date of the Covered Termination,
provides the Company with an executed Release of Claims (as defined below) which
is not revoked within the applicable revocation period, if any, then in addition
to any accrued but unpaid salary, bonus, vacation and expense reimbursement
payable in accordance with applicable law, the Company shall provide Executive
with the following:
(a)    Severance. Executive shall receive an amount equal to six (6) months of
Executive’s base salary at the rate in effect immediately prior to Executive’s
termination of employment (without giving effect to any reduction in base salary
that gives rise to a Voluntary Termination for Good Reason), less applicable
withholdings. This severance payment shall be made to Executive in substantially
equal installments in accordance with the Company’s normal payroll procedures
with the first such installment to be made on the first payroll date following
the date the Release of Claims becomes effective and irrevocable, provided, that
if the Covered Termination occurs after November 1 of any year, the first such
installment shall be made on the first payroll date of the subsequent year and,
provided further, that, in each case, the first installment shall include any
installment payments that would have been made had such installments commenced
on the first payroll date after the Covered Termination.
(b)    Continued Healthcare. If Executive elects to receive continued healthcare
coverage pursuant to the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company shall directly
pay, or reimburse Executive for, the premium for Executive, Executive’s covered
dependents and Executive’s spouse or domestic partner from the date of
Executive’s Covered Termination through the earlier of (i) the six (6) month
anniversary of the date of Executive’s Covered Termination and (ii) the date
Executive, Executive’s covered dependents, if any, and Executive’s spouse or
domestic partner, if any, become eligible for healthcare coverage under another
employer’s plan(s), provided, however, that if (1) any plan pursuant to which
such benefits are provided is not, or ceases prior to the expiration of the
continuation coverage period to be, exempt from the application of Section 409A
under Treasury Regulation Section 1.409A-1(a)(5), (2) the Company is otherwise
unable to continue to cover Executive or Executive’s dependents under its group
health plans, or (3) the Company cannot provide the benefit without violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), then, in any such case, an amount equal to each remaining Company
subsidy shall thereafter be paid to Executive in substantially equal monthly
installments over the remaining period the Company would otherwise directly pay
or reimburse Executive. After the Company ceases to pay premiums pursuant to the
preceding sentence, Executive may, if eligible, elect to continue healthcare
coverage at Executive’s expense in accordance with the provisions of COBRA.    
Covered Termination Within 12 Months Following Change of Control. If Executive
experiences a Covered Termination within the twelve (12) month period commencing
upon a Change of Control, and if Executive, within sixty (60) days following the
date of the Covered Termination, provides the Company with an executed Release
of Claims (as defined below) which is not revoked within the applicable
revocation period, if any, then in addition to any accrued but


-2-
US-DOCS\71588267.1

--------------------------------------------------------------------------------





unpaid salary, bonus, vacation and expense reimbursement payable in accordance
with applicable law, the Company shall provide Executive with the following:
(a)    Severance. Executive shall receive a lump sum cash payment in an amount
equal to the sum of twelve (12) months of Executive’s base salary at the rate in
effect immediately prior to Executive’s termination of employment (without
giving effect to any reduction in base salary subsequent to a Change of Control
that gives rise to a Voluntary Termination for Good Reason), less applicable
withholdings. This severance payment shall be made to Executive within sixty
(60) days following the date of the Covered Termination.
(b)    Equity Awards. Each outstanding equity award, including, without
limitation, stock options, restricted stock and restricted stock units, held by
Executive shall automatically become vested and, if applicable, exercisable and
any restrictions thereon shall immediately lapse, in each case, with respect to
one hundred percent (100%) of the then unvested shares subject to such equity
award. Notwithstanding the foregoing, any outstanding performance stock units
held by Executive shall automatically become vested with respect to: (i) in the
event of a Change of Control that occurs prior to the applicable Measurement
Date, such number of shares of Company common stock corresponding to the target
performance level for any applicable performance goals; or (ii) in the event of
a Change of Control that occurs on or after the Measurement Date, such number of
shares of Company common stock corresponding to the Company’s actual achievement
of any applicable performance goals.
(c)    Continued Healthcare. If Executive elects to receive continued healthcare
coverage pursuant to the provisions of COBRA, the Company shall directly pay, or
reimburse Executive for, the premium for Executive, Executive’s covered
dependents and Executive’s spouse or domestic partner from the date of
Executive’s Covered Termination through the earlier of (i) the twelve (12) month
anniversary of the date of Executive’s Covered Termination and (ii) the date
Executive, Executive’s covered dependents, if any, and Executive’s spouse or
domestic partner, if any, become eligible for healthcare coverage under another
employer’s plan(s), provided, however, that if (1) any plan pursuant to which
such benefits are provided is not, or ceases prior to the expiration of the
continuation coverage period to be, exempt from the application of Section 409A
of the Code, under Treasury Regulation Section 1.409A-1(a)(5), (2) the Company
is otherwise unable to continue to cover Executive or Executive’s dependents
under its group health plans, or (3) the Company cannot provide the benefit
without violating applicable law (including, without limitation, Section 2716 of
the Public Health Service Act), then, in any such case, an amount equal to each
remaining Company subsidy shall thereafter be paid to Executive in substantially
equal monthly installments over the remaining period the Company would otherwise
directly pay or reimburse Executive. After the Company ceases to pay premiums
pursuant to the preceding sentence, Executive may, if eligible, elect to
continue healthcare coverage at Executive’s expense in accordance with the
provisions of COBRA.    
4.Death or Disability. If Executive terminates employment with the Company due
to death or Disability and such termination constitutes a “separation from
service” within the meaning of Section 409A of Code and the Department of
Treasury regulations and other guidance promulgated thereunder (a “Separation
from Service”), then in addition to any accrued but unpaid


-3-
US-DOCS\71588267.1

--------------------------------------------------------------------------------





salary, bonus, vacation and expense reimbursement payable in accordance with
applicable law, the Company shall provide Executive with the following:
(a)    Pro-Rata Vesting of Equity Awards. Each outstanding equity award,
including, without limitation, stock options, restricted stock and restricted
stock units, held by Executive shall automatically become vested and, if
applicable, exercisable and any restrictions thereon shall immediately lapse, in
each case, with respect to that number of shares of Company common stock that
would otherwise vest on the next vesting date for such equity award, assuming
Executive’s continued service through such date, pro-rated to the date of
Executive’s termination due to death or Disability. For purposes of determining
the number of shares subject to any outstanding performance stock units that
would otherwise vest on the next vesting date pursuant to the foregoing
sentence, the applicable performance goals shall be deemed achieved: (i) in the
event of a Change of Control that occurs prior to the applicable Measurement
Date, at the target performance level; or (ii) in the event of a Change of
Control that occurs on or after the Measurement Date, based on the Company’s
actual achievement.
(b)    Continued Healthcare. If Executive, or any beneficiary of Executive,
elects to receive continued healthcare coverage pursuant to the provisions of
COBRA, the Company shall directly pay, or reimburse Executive, or such
beneficiary, for, the premium for Executive, Executive’s covered dependents and
Executive’s spouse or domestic partner from the date of Executive’s termination
due to death or Disability through the earlier of (i) the twelve (12) month
anniversary of the date of Executive’s termination of employment and (ii) the
date Executive, Executive’s covered dependents, if any, and Executive’s spouse
or domestic partner, if any, become eligible for healthcare coverage under
another employer’s plan(s), provided, however, that if (1) any plan pursuant to
which such benefits are provided is not, or ceases prior to the expiration of
the continuation coverage period to be, exempt from the application of Section
409A of the Code, under Treasury Regulation Section 1.409A-1(a)(5), (2) the
Company is otherwise unable to continue to cover Executive or Executive’s
dependents under its group health plans, or (3) the Company cannot provide the
benefit without violating applicable law (including, without limitation, Section
2716 of the Public Health Service Act), then, in any such case, an amount equal
to each remaining Company subsidy shall thereafter be paid to Executive in
substantially equal monthly installments over the remaining period the Company
would otherwise directly pay or reimburse Executive. After the Company ceases to
pay premiums pursuant to the preceding sentence, Executive, or any beneficiary
of Executive, may, if eligible, elect to continue healthcare coverage at his or
her expense in accordance with the provisions of COBRA.
5.Termination in Connection With a Change of Control. Notwithstanding anything
in this Agreement to the contrary, in the event Executive experiences a Covered
Termination and the Involuntary Termination without Cause underlying the Covered
Termination, or the event upon which a Voluntary Termination for Good Reason
underlying the Covered Termination is based, occurs at the direction of a person
or entity that has entered into an agreement with the Company that contemplates
a transaction that, if consummated, would constitute a Change of Control, then
for all purposes hereunder, including, without limitation, Sections 4 and 7,
such Covered Termination shall be deemed to have occurred within the twelve (12)
month period following a Change of Control and, in lieu of the benefits provided
under Section 3, Executive shall be entitled to the benefits set forth in


-4-
US-DOCS\71588267.1

--------------------------------------------------------------------------------





Section 4 with such benefits to be paid, or commence being paid, upon the
Covered Termination, but otherwise subject to the terms and conditions of
Section 4.
6.Termination for Cause; Voluntary Resignation. If Executive’s service with the
Company is terminated by the Company for Cause or by Executive for any or no
reason other than due to death, Disability or as a Covered Termination, then
Executive shall only be entitled to any accrued but unpaid salary, bonus,
vacation and expense reimbursement in accordance with applicable law.
7.Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section 8, would be subject to the excise tax imposed by Section 4999
of the Code, then Executive’s severance benefits under this Agreement shall be
payable either
(a)in full, or
(a)    as to such lesser amount which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999 of the
Code, results in the receipt by Executive on an after-tax basis, of the greatest
amount of severance benefits under this Agreement, notwithstanding that all or
some portion of such severance benefits may be taxable under Section 4999 of the
Code. The specific benefits that shall be reduced, if any, and the order of such
reduction shall be determined by the Executive in his or her sole discretion.
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 8 shall be made in writing by the Company's
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon Executive and the Company for all purposes. For
purposes of making the calculations required by this Section 8, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section 8.
8.Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:
Change of Control. “Change of Control” shall mean (i) a dissolution or
liquidation of the Company; (ii) a sale of all or substantially all the assets
of the Company; (iii) a merger or consolidation in which the Company is not the
surviving corporation and in which beneficial ownership of securities of the
Company representing at least fifty percent (50%) of the combined voting power
entitled to vote in the election of directors has changed; (iv) a reverse merger
in which the Company is the surviving corporation but the shares of the common
stock of the Company outstanding immediately before the merger are converted by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise, and in which beneficial ownership of securities


-5-
US-DOCS\71588267.1

--------------------------------------------------------------------------------





of the Company representing at least fifty percent (50%) of the combined voting
power entitled to vote in the election of directors has changed; (v) an
acquisition by any person, entity or group within the meaning of Section 13(d)
or 14(d) of the Securities and Exchange Act of 1934, as amended (the “Exchange
Act”), or any comparable successor provisions (excluding any employee benefit
plan, or related trust, sponsored or maintained by the Company or subsidiary of
the Company or other entity controlled by the Company) of the beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act,
or comparable successor rule) of securities of the Company representing at least
fifty percent (50%) of the combined voting power entitled to vote in the
election of directors; or, (vi) in the event that the individuals who are
members of the Incumbent Board cease for any reason to constitute at least fifty
percent (50%) of the Board. Notwithstanding the foregoing, a Change of Control
shall not include any transaction effected primarily for the purpose of
financing the Company with cash (as determined by the Board acting in good faith
and without regard to whether such transaction is effectuated by a merger,
equity financing or otherwise) or the initial public offering of the Company’s
common stock. Further notwithstanding the foregoing, if a Change of Control
would give rise to a payment or settlement event that constitutes “nonqualified
deferred compensation,” the transaction or event constituting the Change of
Control must also constitute a “change in control event” (as defined in Treasury
Regulation §1.409A-3(i)(5)) in order to give rise to the payment or settlement
event, to the extent required by Section 409A.
Covered Termination. “Covered Termination” shall mean an Involuntary Termination
without Cause or a Voluntary Termination for Good Reason that constitutes the
Executive’s Separation from Service.
Disability. “Disability” shall mean that Executive has been unable to perform
his Company duties as the result of his incapacity due to physical or mental
illness, and such inability, at least one hundred eighty (180) days after its
commencement, is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to Executive or Executive’s legal
representative (such Agreement as to acceptability not to be unreasonably
withheld). Termination resulting from Disability may only be effected after at
least thirty (30) days’ written notice by the Company of its intention to
terminate Executive’s employment. In the event that Executive resumes the
performance of substantially all of his duties hereunder before the termination
of his employment becomes effective, the notice of intent to terminate shall
automatically be deemed to have been revoked.
Incumbent Board. “Incumbent Board” shall mean the individuals who, as of the
Effective Date, are members of the Board. If the election, or nomination for
election by the Company’s stockholders, of any new director is approved by a
vote of at least fifty percent (50%) of the Incumbent Board, such new director
shall be considered as a member of the Incumbent Board.
Involuntary Termination without Cause. “Involuntary Termination without Cause”
shall mean the termination of Executive’s employment by the Company other than a
termination following (i) the willful and continued failure to substantially
perform the Executive’s duties with the Company (other than as a result of
physical or mental disability) after a written demand for substantial
performance is delivered to the Executive by the Company, which demand
specifically identifies the manner in which the Company believes that the
Executive has not substantially


-6-
US-DOCS\71588267.1

--------------------------------------------------------------------------------





performed the Executive’s duties and that has not been cured within fifteen (15)
days following receipt by the Executive of the written demand; (ii) commission
of a felony (other than a traffic-related offense) that in the written
determination of the Company is likely to cause or has caused material injury to
the Company’s business; (iii) dishonesty with respect to a significant matter
relating to the Company’s business; or (iv) material breach of any agreement by
and between the Executive and the Company, which material breach has not been
cured within fifteen (15) days following receipt by the Executive of written
notice from the Company identifying such material breach.
Release of Claims. “Release of Claims” shall mean a general release of all
claims against the Company and its affiliates in a form reasonably acceptable to
the Company.
Voluntary Termination for Good Reason. “Voluntary Termination for Good Reason”
shall mean Executive’s voluntarily resignation after the occurrence of any of
the following without Executive’s written consent: (i) a material diminution in
Executive’s base compensation; (ii) a material diminution in Executive’s
authority, duties or responsibilities; (iii) a material change of at least
thirty-five (35) miles in the geographic location at which Executive must
perform Executive’s services; or (iv) a material breach of this Agreement by the
Company. Notwithstanding the foregoing, a resignation shall not constitute a
“Voluntary Termination for Good Reason” unless the condition giving rise to such
resignation continues more than thirty (30) days following Executive’s written
notice of the condition within ninety (90) days of the first occurrence of such
condition and Executive’s termination occurs within one hundred eighty (180)
days following the first occurrence of such condition.
(h)    Measurement Date. “Measurement Date,” with respect to an award of
performance stock units, shall mean the date the Compensation Committee of the
Board of Directors determines the final performance factor for the applicable
performance period.
9.Successors.
Company’s Successors. Any successor to the Company (whether direct or indirect
and whether by purchase, merger, consolidation, liquidation or otherwise) to all
or substantially all of the Company’s business and/or assets shall assume the
obligations under this Agreement and agree expressly to perform the obligations
under this Agreement in the same manner and to the same extent as the Company
would be required to perform such obligations in the absence of a succession.
For all purposes under this Agreement, the term “Company” shall include any
successor to the Company’s business and/or assets which executes and delivers
the assumption agreement described in this Section 10(a) or which becomes bound
by the terms of this Agreement by operation of law.
Executive’s Successors. The terms of this Agreement and all rights of Executive
hereunder shall inure to the benefit of, and be enforceable by, Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
10.Notices. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or one day following mailing via Federal Express or similar overnight
courier service. In the case of Executive,


-7-
US-DOCS\71588267.1

--------------------------------------------------------------------------------





mailed notices shall be addressed to Executive at Executive’s home address that
the Company has on file for Executive. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.
11.Confidentiality; Non-Solicitation.
Confidentiality. While Executive is employed by the Company, and thereafter
while Executive receives severance benefits hereunder, Executive shall not
directly or indirectly disclose or make available to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever,
any Confidential Information (as defined below). Upon termination of Executive’s
employment with the Company, all Confidential Information in Executive’s
possession that is in written or other tangible form (together with all copies
or duplicates thereof, including computer files) shall be returned to the
Company and shall not be retained by Executive or furnished to any third party,
in any form except as provided herein; provided, however, that Executive shall
not be obligated to treat as confidential, or return to the Company copies of
any Confidential Information that (i) was publicly known at the time of
disclosure to Executive, (ii) becomes publicly known or available thereafter
other than by any means in violation of this Agreement or any other duty owed to
the Company by any person or entity, or (iii) is lawfully disclosed to Executive
by a third party. For purposes of this Agreement, the term “Confidential
Information” shall mean information disclosed to Executive or known by Executive
as a consequence of or through his or her relationship with the Company, about
the customers, employees, business methods, public relations methods,
organization, procedures or finances, including, without limitation, information
of or relating to customer lists, of the Company and its affiliates. In
addition, Executive shall continue to be subject to the Confidential
Information, Secrecy, and Invention Agreement entered into between Executive and
the Company (the “Confidential Information Agreement”).
Non-Solicitation. In addition to each Executive’s obligations under the
Confidential Information Agreement, Executive shall not for a period of one (1)
year following Executive’s termination of employment for any reason, either on
Executive’s own account or jointly with or as a manager, agent, officer,
employee, consultant, partner, joint venturer, owner or stockholder or otherwise
on behalf of any other person, firm or corporation, directly or indirectly
solicit or attempt to solicit away from the Company any of its officers or
employees or offer employment to any person who is an officer or employee of the
Company; provided, however, that a general advertisement to which an employee of
the Company responds shall in no event be deemed to result in a breach of this
Section 12(b). Executive also agrees not to harass or disparage the Company or
its employees, clients, directors or agents or divert or attempt to divert any
actual or potential business of the company.
Survival of Provisions. The provisions of this Section 12 shall survive the
termination or expiration of the applicable Executive’s employment with the
Company and shall be fully enforceable thereafter. If it is determined by a
court of competent jurisdiction in any state that any restriction in this
Section 12 is excessive in duration or scope or is unreasonable or unenforceable
under the laws of that state, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the law of that state.


-8-
US-DOCS\71588267.1

--------------------------------------------------------------------------------





12.Dispute Resolution.
To ensure the timely and economical resolution of disputes that arise in
connection with this Agreement, Executive and the Company agree that any and all
disputes, claims, or causes of action arising from or relating to the
enforcement, breach, performance or interpretation of this Agreement,
Executive’s employment, or the termination of Executive’s employment, shall be
resolved to the fullest extent permitted by law by final, binding and
confidential arbitration, by a single arbitrator, in San Mateo County,
California, conducted by Judicial Arbitration and Mediation Services, Inc.
(“JAMS”) under the applicable JAMS employment rules. By agreeing to this
arbitration procedure, both Executive and the Company waive the right to resolve
any such dispute through a trial by jury or judge or administrative proceeding.
The arbitrator shall: (i) have the authority to compel adequate discovery for
the resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (ii) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award.
The arbitrator shall be authorized to award any or all remedies that Executive
or the Company would be entitled to seek in a court of law. The Company shall
pay all JAMS’ arbitration fees in excess of the amount of court fees that would
be required if the dispute were decided in a court of law. Nothing in this
Agreement is intended to prevent either Executive or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration. Notwithstanding the foregoing, Executive and the Company
each have the right to resolve any issue or dispute over intellectual property
rights by Court action instead of arbitration.
13.Miscellaneous Provisions.
Section 409A. Notwithstanding any provision to the contrary in this Agreement,
if Executive is deemed by the Company at the time of his Separation from Service
to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the
Code, to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (i) the expiration of the six-month period measured from the date of the
Executive’s Covered Termination or termination of employment due to Disability
or (ii) the date of Executive’s death. Upon the first business day following the
expiration of the applicable Code Section 409A(a)(2)(B)(i) period, all payments
deferred pursuant to this Section 14(a) shall be paid in a lump sum to
Executive, and any remaining payments due under the Agreement shall be paid as
otherwise provided herein.
Waiver. No provision of this Agreement shall be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by Executive and by an authorized officer of the Company (other than Executive).
No waiver by either party of any breach of, or of compliance with, any condition
or provision of this Agreement by the other party shall be considered a waiver
of any other condition or provision or of the same condition or provision at
another time.
Whole Agreement. This Agreement and the Confidential Information Agreement
represent the entire understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior arrangements and understandings
regarding same.


-9-
US-DOCS\71588267.1

--------------------------------------------------------------------------------





Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California.
Severability. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision hereof, which shall remain in full force and effect.
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.
[Signature page follows]


-10-
US-DOCS\71588267.1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.




 
CODEXIS, INC.
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
Date:
 
 





 
EXECUTIVE
 
 
 
 
 
 
 
 
 
 
Date:
 
 



-11-
US-DOCS\71588267.1